DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USPUB 2013/0328397) in view of Birkl et al. (USPUB 2017/0310120) in view of Yoscovich et al. (USPUB 2016/0254672).

As to Claim 2, Lee discloses a method comprising: applying power generated by solar arrays to a common bus; applying a voltage on the common bus to a single input port inverter (Figure 5, Element N3); maintaining constant power output from the DC/DC converters in a maximum power point tracking (MPPT) region of the solar arrays (Figure 5, Element 111).  Lee does not expressly disclose discharging, by DC/DC converters, power from energy storage devices to the common bus; a power droop method; controlling power output from the DC/DC converters based on a power demand of an external load; decreasing an output power of the DC/DC converters when a voltage on the common bus is greater than the MPPT region; increasing an output power of the DC/DC converters when a voltage on the common bus is less than the MPPT region; and maintaining maximum power output of the solar arrays.  Birkl discloses disclose discharging, by DC/DC converters, power from energy storage devices to the common bus (Figure 1, Element 30), output using a power droop method (Paragraph 69).  Yoscovich controlling power output from the DC/DC converters based on a power demand of an external load; decreasing an output power of the DC/DC converters when a voltage on the common bus is greater than the MPPT region; increasing an output power of the DC/DC converters when a voltage on the common bus is less than the MPPT region; and maintaining maximum power output of the solar arrays (Paragraph 84).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Birkl’s power droop method and add it to the device of Lee, in order to control the output of the device, and further take the teaching of Yoscovich and ramp up or down the power going to the bus of Lee, in order to meet the demand of the load.


As to Claim 3, Lee, Birkl, and Yoscovich disclose the method according to claim 2, further comprising: monitoring states of charge of the energy storage devices; Page 2 of 6Application No. 17/202,331 Docket No. 00014-00096US01 monitoring the output power of the solar arrays; and determining which of the energy storage devices are to supply output power to the single input port inverter via the common bus based on the monitoring of the states of charge of the energy storage devices and the output power of the solar arrays (Lee Paragraph 50, Birkl Paragraphs 8, 35, 61, 87, and Yoscovich Paragraph 84).  

As to Claim 4, Lee discloses a multi-power distributed storage system comprising: solar modules coupled to a common bus; energy storage devices; DC/DC converters coupled between the energy storage devices and the common bus, and a single input port inverter coupled to the common bus (Figure 5, Elements 1311, N2, 112, 114).  Lee does not expressly disclose the DC/DC converters configured to control power output from the energy storage devices based on a power demand of an external load, and a system controller configured to communicate with at least the energy storage devices and the single input port inverter, wherein, when a grid power curtailment command is received at the single input port inverter and a voltage on the common bus rises, the DC/DC converters reduce output power, wherein, when a load increases and the voltage on the common bus decreases, the DC/DC converters increase output power from the energy storage devices, and wherein, when maintaining constant power, constant power output from the DC/DC converters is maintained using a power droop method.  Birkl discloses using a power droop method (Paragraph 69).  Yoscovich discloses DC/DC converters configured to control power output from the energy storage devices based on a power demand of an external load, and a system controller configured to communicate with at least the energy storage devices and the single input port inverter, wherein, when a grid power curtailment command is received at the single input port inverter and a voltage on the common bus rises, the DC/DC converters reduce output power, wherein, when a load increases and the voltage on the common bus decreases, the DC/DC converters increase output power from the energy storage devices, and wherein, when maintaining constant power, constant power output from the DC/DC converters is maintained (Paragraph 84).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Birkl’s power droop method and add it to the device of Lee, in order to control the output of the device, and further take the teaching of Yoscovich and ramp up or down the power going to the bus of Lee, in order to meet the demand of the load.


As to Claim 5, Lee, Birkl, and Yoscovich disclose the multi-power distributed storage system according to claim 4, wherein the solar arrays utilize maximum power point tracking (MPPT) to maintain maximum output power (Lee Figure 5, Element 111).  
As to Claim 6, Lee, Birkl, and Yoscovich disclose the multi-power distributed storage system according to claim 4, wherein the energy storage devices include a controller including at least one processor and a memory having stored thereon instructions, which, when executed by the at least one processor, causes that at least one processor to communicate with the DC/DC converters to adjust power supplied by the energy storage devices to the common bus (Lee Figure 5, Element 114, Yoscovich Paragraph 21).   
As to Claim 7, Lee, Birkl, and Yoscovich disclose the multi-power distributed storage system according to claim 6, wherein each of the energy storage devices is separately managed (Birkl Paragraph 65).  
As to Claim 8, Lee, Birkl, and Yoscovich disclose the multi-power distributed storage system according to claim 7, wherein the energy storage devices supply power to the common bus to maintain a shape of a PV power curve, allowing the single input port inverter to operate at MPPT (Birkl Paragraph 65, and Voscovich Paragraph 84).  
As to Claim 9, Lee, Birkl, and Yoscovich disclose the multi-power distributed storage system according to claim 7, wherein the system controller further maintains an operating state of charging of the energy storage devices at or above a minimum level of charge (Birkl Paragraph 65).  
As to Claim 10, Lee, Birkl, and Yoscovich disclose the multi-power distributed storage system according to claim 4, wherein the energy storage devices are battery banks (Lee Figure 5).  


As to Claim 11, Lee discloses a method comprising: applying power output from solar arrays and energy storage devices to a single input port inverter via a common bus (Figure 5, Element N3); maintaining constant output power of a DC/DC converter coupled to the energy storage devices in a maximum power point tracking (MPPT) region of the solar arrays (Figure 5, Element 111).  Lee does not expressly disclose using a power droop method; controlling, by the DC/DC converters, power output from the energy storage devices based on a power demand of an external load; decreasing the output power of the DC/DC converters when a voltage on the common bus is greater than the MPPT region; increasing the output power of the DC/DC converters when a voltage on the common bus is less than the MPPT region; and maintaining a maximum output power of the single input port inverter.  Birkl discloses using a power droop method (Paragraph 69).  Yoscovich discloses controlling, by the DC/DC converters, power output from the energy storage devices based on a power demand of an external load; decreasing the output power of the DC/DC converters when a voltage on the common bus is greater than the MPPT region; increasing the output power of the DC/DC converters when a voltage on the common bus is less than the MPPT region; and maintaining a maximum output power (Paragraph 84).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Birkl’s power droop method and add it to the device of Lee, in order to control the output of the device, and further take the teaching of Yoscovich and ramp up or down the power going to the bus of Lee, in order to meet the demand of the load.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859